EXHIBIT 10.21

 

EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of January 26, 2007.

B E T W E E N :

WELDING SERVICES, INC.

hereinafter called the “Employer”

and -

Pedro Ernesto Amador, Jr.

hereinafter called the “Employee”

WHEREAS Employer wishes to employ Employee to serve as Senior Vice President
Engineering and Maintenance commencing on the Effective Date (as defined in
Section 3.01), pursuant to the terms and conditions set forth herein;

AND WHEREAS Employee wishes to accept employment with Employer, and agrees to do
so subject to the terms and conditions herein;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations herein, and good and valuable consideration, Employer and Employee
agree as follows:

 

ARTICLE I: EMPLOYMENT

1.01 Employee represents and warrants to Employer that he has the required
skills and experience to perform the duties and exercise the responsibilities
required of Employee as Senior Vice President Engineering and Maintenance as
determined by Employer. In carrying out these duties and responsibilities,
Employee undertakes to comply with all lawful reasonable instructions which he
may receive from any supervisors or superiors representing Employer. In exchange
for Employee’s entry into this Agreement, Employer agrees to employ (or continue
to employ) Employee.

1.02 Employee agrees to comply with and be bound by the terms and conditions of
this Agreement.

1.03 In consideration for Employee’s agreement and Employee’s performance in
accordance with this Agreement, Employer employs Employee.

1.04 It is understood and agreed to by Employee that Employer reserves the right
to change Employee’s assignments, duties, title and reporting relationships.

 

ARTICLE 2: EMPLOYMENT LOCATION

2.01 Employer will employ Employee in the position described in Article 1 above
at Employer’s Norcross, Georgia facility, located at 2225 Skyland Court,
Norcross, Georgia 30071 (the “Employment Location”).

2.02 Employee understands and agrees that the Employment Location is not
exclusive, and is subject to unilateral change by Employer, in its sole
discretion, by Employer giving to Employee thirty (30) days’ notice in advance
of the change.



--------------------------------------------------------------------------------

EXHIBIT 10.21

 

 

ARTICLE 3: EXCLUSIVE SERVICE

3.01 Employee’s term of employment hereunder shall commence on the closing date
of the transactions contemplated by that certain Amended and Restated Stock
Purchase Agreement, dated as of January 5, 2007, by and among Aquilex Corp.,
First Reserve Fund IX, L.P., the other Stockholders of Aquilex Corp. (as defined
therein), Aquilex Acquisition Corp. and Aquilex Merger Sub Inc., provided that
Employee is continuously employed by Employee’s current employer from the date
hereof through and including such closing date (the “Effective Date”), and shall
continue until terminated by either party as described in Section 15.01. During
such term of employment, Employee shall faithfully serve Employer and shall not,
during the term, be employed or engaged in any capacity in promoting,
undertaking or carrying on any other business, without the prior written
approval of Employer. Employee shall, during the period of Employee’s employment
by Employer, devote Employee’s full business time, energy, attention, skills and
best efforts, with undivided loyalty, to the business and affairs of Employer.
During the period of Employee’s employment, Employee may not engage, directly or
indirectly, whether or not such business activity is pursued for gain, profit,
or other pecuniary advantage, in any other business, investment, or activity
that (a) interferes with Employee’s performance of Employee’s duties hereunder,
(b) is contrary to the interest of Employer or any of its parent companies,
subsidiaries, divisions, and affiliates, (collectively the “WSI Entities”), or
(c) requires any significant portion of Employee’s business time. Employee
further warrants that his employment with Employer under the terms and
conditions set forth herein will not violate any lawful agreement Employee
previously entered into with any other employer.

 

ARTICLE 4: REMUNERATION AND BENEFITS

4.01 Employee will be paid an annual salary of $200,000. Employee’s salary will
be paid in accordance with Employer’s standard payroll practice. Employee’s base
salary may be increased from time to time at the discretion of Employer.

4.02 During Employee’s employment with Employer, Employee shall participate in
Employer’s management incentive plan, as approved by the Board of Directors of
Employer, with a target of 50% percent of the Employee’s base salary if budgeted
performance is attained and a maximum of 62.5% percent of the Employee’s base
salary if above budgeted performance is obtained. Notwithstanding the
aforementioned, it is specifically understood and agreed that all determinations
relating to Employee’s participation, including, without limitation, those
relating to the performance goals applicable to Employee and Employee’s level of
participation and payout opportunity, shall be made by the person or committee
to whom such authority has been granted.

4.03 During Employee’s employment with Employer, Employer shall pay or reimburse
Employee for all actual, reasonable and customary expenses incurred by Employee
in the course of his employment; provided that such expenses are incurred and
accounted for in accordance with Employer’s applicable policies and procedures.

4.04 Employee shall be afforded the right to participate in any and all group
medical, dental or life insurance and other benefit programs including
Employer’s 401(k) plan, which may be in effect during his employment. Except as
specifically provided in this Agreement, nothing in this Agreement is to be
construed or interpreted to increase or alter in any way the rights,
participation, coverage, or benefits under such benefit plans or programs that
are provided to similarly situated employees pursuant to the terms and
conditions of such benefit plans and programs.

 

ARTICLE 5: CONFIDENTIAL INFORMATION

5.01 During the course of his employment, Employer may disclose to Employee or
the Employee may learn of and about certain Trade Secrets and Confidential
Information.

(a) “Trade Secrets” shall mean, individually or collectively, any information
regarding Employer, the WSI Entities, or their businesses that is proprietary,
unique, not generally known by persons outside Employer, the WSI Entities, or
their businesses, including, without limitation, technical and non-technical
information, data, formulae, programs, processes, sales and marketing data,
customer information, both actual and prospective, financial data, product
plans, manufacturing specifications and plans, equipment specifications and
modifications, suppliers, pricing methods and terms, and which (1) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable



--------------------------------------------------------------------------------

EXHIBIT 10.21

 

 

by proper means by other persons who can obtain economic value from its
disclosure or use; and (2) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy.

(b) “Confidential Information” shall mean information, other than Trade Secrets,
that is of value to Employer and is treated as confidential by Employer, the WSI
Entities, or their businesses, including but not limited to, business plans,
strategies, information regarding executives and employees, and information of a
type described above in the definition of Trade Secrets but which may not fall
expressly within such definition and yet is treated as confidential by Employer,
the WSI Entities, or their businesses.

Employee agrees that such Trade Secrets and Confidential Information are the
sole and exclusive property of Employer and that Employer owns all of the rights
thereto. Employee shall have the right to use such Trade Secrets and
Confidential Information in connection with his duties as an employee of
Employer, but solely for the benefit of Employer.

5.02 Employee shall hold in strict confidence, and shall not use, reproduce,
distribute, transmit, disclose or otherwise transfer, in any form, directly or
indirectly, or by any means, any of such Trade Secrets or Confidential
Information. Upon termination of employment, whether by resignation or
otherwise, Employee shall immediately return to Employer all documents,
writings, sketches, drawings, plans, specifications or any other embodiment
(whether in software format, computer diskettes or otherwise) containing any
information regarding Employer, including any Trade Secrets or Confidential
Information, together with all copies thereof.

5.03 Employee obligations regarding protection of Trade Secrets and Confidential
Information shall remain in effect: (a) with regard to Trade Secrets, for so
long as such information shall remain Trade Secrets under applicable law; and
(b) with regard to Confidential Information, until such Confidential Information
is in the public domain (but only if the same becomes part of the public domain
through a means other than a disclosure prohibited hereunder).

5.04 Any Trade Secrets or Confidential Information developed by Employee during
his employment with Employer is hereby assigned to Employer, and if such
information is deemed “contract for services work” under applicable law, it
shall be owned exclusively by Employer.

5.05 During the Employee’s employment with Employer and thereafter, the Employee
shall not take any action to disparage or criticize Employer or its affiliates,
or their respective employees, officers, directors, owners or customers or to
engage in any other action that injures or hinders the business relationships of
Employer or its affiliates. During the Employee’s employment with Employer and
thereafter, the Employer shall not take any action to unfairly disparage or
criticize Employee to any third party; provided, however, that this Section 5.05
shall not in any way preclude the Employer from managing or supervising the
Employee’s performance (or from engaging in meaningful discourse relating
thereto). Nothing contained in this Section 5.05 shall preclude either party
from enforcing his or its rights under this Agreement.

 

ARTICLE 6: AGREEMENT NOT TO COMPETE

6.01 In consideration of the compensation to be paid to Employee under this
Agreement, Employee acknowledges that in the course of Employee’s employment
with Employer and the WSI Entities he has prior to the date of the Agreement,
and will during his employment, become familiar with Employer’s and the WSI
Entities’ trade secrets. business plans and business strategies and with other
confidential business information concerning Employer and the WSI Entities and
that Employee’s services have been and shall be of special, unique and
extraordinary value to Employer and the WSI Entities. In light of Employee’s
value to and knowledge of Employer, its customers and its business practices,
Employee agrees that, during Employee’s employment hereunder and for a period of
twelve (12) months thereafter (the “Noncompete Period”), he will not seek,
accept, or hold employment in a position substantially similar to that held by
Employee with Employer during the term of his employment hereunder with any
corporation or other enterprise, entity or association which is directly
competitive with any business that Employer or any WSI Entity engages in.
Employee further agrees that, during the Noncompete Period, he shall not acquire
or develop any line of business, property or project that is directly
competitive with any business engaged in or planned to be engaged in by Employer
or any WSI Entity at the time of Employee’s termination, so long as Employee had
direct involvement with such business engaged in or planned to be engaged in by
Employer or any WSI Entity. These restrictions shall cover Employee’s activities
within a 50 mile radius of WSI’s location at 2225 Skyland Court Norcross,
Georgia 30071.



--------------------------------------------------------------------------------

EXHIBIT 10.21

 

 

ARTICLE 7: AGREEMENT NOT TO SOLICIT EMPLOYEES

7.01 Employee shall not, during his employment with Employer, or for a period of
two (2) years thereafter (“the Nonsolicit Period”) solicit or attempt to solicit
any person who is, or during the one (1) year prior to Employee’s termination
was, an employee of Employer, for the purpose of employing such persons for any
other employer or entity engaged in the Employer’s business (“Employer’s
Business”).

 

ARTICLE 8: AGREEMENT NOT TO SOLICIT CUSTOMERS AND CLIENTS

8.01 During the Nonsolicit Period, Employee agrees not to, directly or
indirectly, solicit or attempt to solicit any former or current customer or
client of Employer with whom Employee had material contact during the two
(2) years immediately prior to termination of employment from Employer. For
purposes of the preceding sentence, “material contact” shall mean interaction
which takes place in an effort to continue and/or expand the relationship and/or
service between Employer and its current and former customers and clients. The
prohibition contained in this Section shall apply only to actual or attempted
solicitation for the purpose of marketing or selling products or services which
compete with those products or services offered by Employer at the termination
of Employee’s employment. The parties acknowledge that the nonsolicitation
articles outlined in this Agreement are agreed to based upon consideration
independent from the consideration for the noncompete article, and that the
parties intend these nonsolicitation provisions to be separate and independent
agreements from the noncompete provision. The parties agree that the
nonsolicitation provisions shall remain in force and effect, even if a court of
law determines that other provisions of this Agreement are unenforceable,
including, but not limited to, the noncompete provision.

 

ARTICLE 9: IRREPARABLE HARM

9.01 In the event of any breach or threatened breach of Articles 5, 6, 7, or 8
of this Agreement, Employee acknowledges and agrees that Employer would be
irreparably harmed thereby and that remedies at law would be inadequate.
Accordingly, Employee agrees that in such event, Employer shall be entitled to
injunctive or other equitable relief to restrain or enjoin any such breach.

 

ARTICLE 10: REASONABLE RESTRICTIONS

10.01 Employee agrees that the time, territorial and other limitations in
Articles 5, 6, 7 and 8 are reasonable and properly required for the adequate
protection of Employer’s Business. If anything is found unreasonable by a court
of law or equity Employee agrees to be bound to any revision as the court may
determine to be reasonable. If any limitation is found to be unreasonable in any
jurisdiction, Employee agrees to be bound by the limitation in any other
jurisdiction.

 

ARTICLE 11: SEVERABILITY OF RESTRICTIVE COVENANTS

11.01 If any provision or any part of any provisions of this Agreement is held
invalid or unenforceable by any court, such holding shall not affect the
validity or enforceability of any other provisions hereof, all of which shall
remain in full force and effect. Specifically, Employee agrees that if any
portion, or ail, of Articles 5, 6, 7, or 8, is found unreasonable by a court of
law or equity, and the court finds that particular section invalid as a matter
of law, he shall remain bound by the remaining such sections. Employee agrees
that any ruling that Article 5, 6, 7 or 8 is unenforceable shall not render any
other such Article unenforceable.

 

ARTICLE 12: TOLLING OF RESTRICTIONS

12.01 In the event that either party initiates litigation in an attempt to
confirm or enforce its rights under this Agreement, the parties agree that the
period during which Employee is prohibited from competing with Employer or the
WSI Entities or soliciting customers and personnel from Employer or the WSI
Entities as described in Articles 6, 7 or 8 will be tolled during the period of
time in which such litigation is pending.



--------------------------------------------------------------------------------

EXHIBIT 10.21

 

 

ARTICLE 13: ARBITRATION

13.01 It is the mutual intention of the parties to have any dispute concerning
this Agreement and all disputes concerning Employee’s employment with Employer
resolved via arbitration. Accordingly, the parties agree that any such dispute
shall, as the sole and exclusive remedy, be submitted for resolution through
Employer’s Dispute Resolution Plan or, if no such plan is in place, then
pursuant to binding arbitration to be held in Atlanta, Georgia, in accordance
with the employment arbitration rules (except as modified below) of the American
Arbitration Association and with the Expedited Procedures thereof.
Employment-related disputes include any and all disputes related to, in any
manner whatsoever, Employee’s hiring, employment, or termination including, but
not limited to, claims or charges based upon federal or state statutes,
including, but not limited to, Age Discrimination in Employment, Title VII of
the Civil Rights Act of 1964, as amended, and any other civil rights statute,
the Americans with Disabilities Act, Family and Medical Leave Act, Fair Labor
Standards Act or other wage statutes, the WARN Act, claims based upon tort or
contract laws or any other federal or state law affecting employment in any
manner whatsoever.

13.02 In the event that a claim is brought pursuant to any law or statute which
provides for the allocation of attorneys’ fees and/or costs, the arbitrator
shall have the power to allocate attorneys’ fees and costs pursuant to the
applicable law or statutes.

13.03 Employer and Employee agree that arbitration pursuant to this Agreement
shall be in accordance with the rules of the American Arbitration Association.
To the extent that any rule or provision of the American Arbitration Association
differ from the terms provided herein, the terms of this agreement shall
override the aforesaid rule and govern the arbitration. The parties specifically
agree that they shall share equally the costs, fees, and expenses incurred by
arbitration, except in the following circumstances:

In the event the Employee is unable to pay his share of the costs of arbitration
due to financial hardship, the Employee may apply to the AAA for “in forma
pauperis” status in accordance with the criteria established by the applicable
United States Circuit Court of Appeals. Alternatively, the Employee may apply to
the AAA for the use of a pro bona arbitrator or for waiver, reduction or
deferral of the AAA’s fees based upon financial hardship. The AAA shall
determine whether the employee qualifies for financial hardship or waiver,
reduction or deferral of the AAA’s fees and costs.

13.04 Employer and Employee agree that, in addition to the rules of the American
Arbitration Association, the arbitration proceedings will be conducted in
accordance with the appropriate federal or state rules of evidence, civil
procedure and appellate procedure.

In cases premised on federal jurisdiction, the Federal Rules of Evidence,
Federal Rules of Civil Procedure and Federal Rules of Appellate Procedure shall
apply. In cases premised on state jurisdiction, the applicable state rules of
evidence, civil procedure and appellate procedure shall apply. In cases of
concurrent jurisdiction, the federal rules shall apply. The arbitrator shall
write an opinion stating all findings of fact and conclusions of law with
respect to the arbitration decision. Employer and Employee agree that the
arbitrator’s rulings shall be appealable on the same grounds as a judgment
rendered by a court of law (“trial court”). The parties acknowledge that the
arbitrator’s decision will be reviewed under the same standard of review used in
reviewing a trial court’s decision and will be governed by the applicable rules
of appellate procedure referenced hereinabove.

13.05 The sole exception to this agreement to arbitrate or Employer’s Dispute
Resolution Plan involves suits brought on behalf of Employer or Employee seeking
a temporary restraining order, preliminary injunction and/or permanent
injunction (“injunctive relief’) based upon violation of non-compete, and/or
confidentiality, and/or non-disclosure, and/or non-disparagement, and/or
solicitation agreements, in the event there is immediate and irreparable injury,
loss or damage. The parties agree that neither shall seek monetary damages under
this exception to the agreement to arbitrate. However, in the event that
Employer is successful in obtaining injunctive relief as defined herein,
Employee shall be liable for payment of Employer’s attorneys’ fees, costs, and
expenses incurred in connection with obtaining injunctive relief.

13.06 This agreement to arbitrate shall be binding upon and inure to the benefit
of any successor to Employer and such successor shall be deemed substituted for
Employer under the terms of this agreement. As used in this agreement to



--------------------------------------------------------------------------------

EXHIBIT 10.21

 

 

arbitrate, the term “successor” shall include any person, firm, limited
liability company or other business entity, which at any time, whether by
merger, purchase or otherwise, acquires all or substantially all the assets of
the business of Employer. This agreement to arbitrate also shall be binding upon
and inure to the benefit of Employee, his/her heirs, executors and
administrators.

13.07 If any part, term or provision of this agreement to arbitrate is held to
be illegal, void or unenforceable, or to be in conflict with any law, the
validity of the remaining provisions or portions of this agreement shall not be
affected, and the rights of the parties shall be construed and enforced as if
this agreement did not contain the particular term or provision held invalid.

 

Employee’s Initials: /s/ PEA Employer’s Initials: /s/ LWV

 

ARTICLE 14: EMPLOYER’S PROPERTY

14.01 Upon termination of this agreement, for any reason or cause, Employee
shall promptly return to Employer all property used by him in the performance of
his duties and all other property belonging to Employer in Employee’s possession
or control.

 

ARTICLE 15: TERMINATION

15.01 Employee’s employment with Employer is “at-will” and may be terminated by
Employee or Employer with or without cause.

15.02 If Employer terminates Employee’s employment without cause, Employer will
provide Employee with severance pay in an amount equal to one (1) years’ salary
plus any incentive bonus employee has earned as of the date of termination.

15.03 If Employer terminates Employee’s employment with cause, Employee shall
not be entitled to severance benefits. “With cause” as used in this Severance
Article shall mean termination by Employer for any of the following:
(a) Employee’s negligence or misconduct in the performance of the duties and
services required of Employee pursuant to this Agreement; (b) Employee’s
engagement in discussion(s) with other employees which management deems are
inappropriate given Employee’s position as a Vice President of the Employer,
including, but not limited to, discussions about the internal operations of the
Employer, and/or engaging or participating in gossip; (c) Employee’s conviction
of or plea of guilty or nolo contendere to a felony or Employee engaging in
fraudulent or criminal activity relating to the scope of Employee’s employment
(whether or not prosecuted); (d) a material violation of Employer’s Code of
Business Conduct; (e) Employee’s breach of any material provision of this
Agreement, provided that Employee has received written notice from the Employer
and been afforded a reasonable opportunity (not to exceed 30 days) to cure such
breach; (f) failure to perform the duties as requested in writing by the
Employee’s supervisor(s) or the Board of Directors of Employer after Employee
has been afforded a reasonable opportunity (not to exceed 30 days) to cure such
breach; (g) the commission of a felony or crime involving moral turpitude; or
(h) conduct that brings Employer into public disgrace or disrepute in any
respect. Determination as to whether or not Employer Cause exists for
termination of Employee’s employment will be made by the Board of Directors of
Employer.

15.04 As a condition to the receipt of such severance benefit or such additional
consideration as Employer may provide, Employer, will require Employee to first
execute a release, in the form reasonably established by Employer, releasing
Employer, the WSI Entities, and their officers, directors, employees,
successors, assigns, attorneys and agents, from any and all claims and from any
and all causes of action of any kind or character, including, but not limited
to, all claims and causes of action arising out of Employee’s employment with
Employer and any other WSI Entities or the termination of such employment,
including, but not limited to, all claims or demands for back pay,
reinstatement, hire or rehire, front pay, tort, breach of contract and any claim
of discrimination under federal or state law, including, but not limited to, any
claims under the Age Discrimination in Employment Act of 1967, as amended; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; the
Family and Medical Leave Act; 42 U.S.C. § 1981; and Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, or any other
constitutional principle, or federal or state statute based upon discrimination.

15.05 Employee acknowledges that receipt and acceptance of any severance benefit
shall constitute full settlement of all claims and causes of action against
Employer.



--------------------------------------------------------------------------------

EXHIBIT 10.21

 

 

ARTICLE 16: SEVERABILITY

16.01 In the event that any provision of this Agreement shall be deemed void or
invalid by a court of competent jurisdiction, the remaining provisions shall be
and remain in full force and effect.

 

ARTICLE 17: WAIVER

17.01 The waiver by either party of any breach or violation of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach or violation of it.

 

ARTICLE 18: ENTIRE AGREEMENT

18.01 This Agreement constitutes the entire agreement between the parties and
their respective affiliates with respect to the employment of Employee and any
and all previous agreements, written or oral, express or implied between the
parties or on their behalf relating to the employment of Employee by Employer
are terminated and cancelled and each of the parties releases and forever
discharges the other of and from all manner of action, causes of action, claims
or demands under or in respect of any agreement.

 

ARTICLE 19: MODIFICATION OF AGREEMENT

19.01 Any modification to this Agreement must be in writing and signed by the
parties or it shall have no effect and shall be void.

 

ARTICLE 20: GOVERNING LAW

20.01 This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia.

 

ARTICLE 21: HEADINGS

21.01 The headings utilized in this Agreement are for convenience only and are
not to be construed in any way as additions or limitations of the covenants and
agreements contained in this Agreement.

22.01 Any notice required or permitted to be given to Employee shall be
sufficiently given if delivered to Employee personally or if mailed by
registered mail to Employee’s address last known to Employer.

22.02 Any notice required or permitted to be given to Employer shall be
sufficiently given if mailed by registered mail to Employer’s head office at its
address last known to Employee.

22.03 Any notice given by mail shall be deemed to have been given 48 hours after
the time it is posted.

 

ARTICLE 23: ASSIGNMENTS

23.01 This Agreement shall be binding upon and inure to the benefit of Employer,
its successors in interest, or any other person, association, or entity which
may hereafter acquire or succeed to all or substantially all of the business
assets of Employer by any means, whether indirectly or directly, and whether by
purchase, merger, consolidation, or otherwise. No such assignment shall relieve
Employee of any of his obligations under this Agreement. Employee’s rights and
obligations under this Agreement are personal and such rights, benefits, and
obligations of Employee shall not be voluntarily or involuntarily assigned,
alienated, or transferred by Employee, whether by operation of law or otherwise,
without the prior written consent of Employer, other than in the case of death
or permanent disability of Employee.

23.02 Harvest Partners IV, LP, Harvest Partners IV GmbH and Co. KG and Harvest
Partners V, LP shall be an intended third party beneficiary of this Agreement.



--------------------------------------------------------------------------------

EXHIBIT 10.21

 

 

ARTICLE 24: INDEPENDENT LEGAL ADVICE

24.01 Employee acknowledges that he has read and understands this Agreement, and
acknowledges that he has had the opportunity to obtain independent legal advice
with respect to it.

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective as of the date first above written.

I HAVE READ THE FOREGOING AGREEMENT AND I UNDERSTAND FULLY MY OBLIGATIONS. BY MY
SIGNATURE BELOW, I BIND MYSELF TO COMPLY WITH SUCH OBLIGATIONS.

 

EMPLOYER:      EMPLOYEE:      

 

WELDING SERVICES, INC.     PEDRO ERNESTO AMADOR, JR. By:  

/s/ L.W. Varner, Jr.

    By:   /s/ Pedro Ernesto Amador, Jr. Title:   Chief Executive Officer    
Date:   January 26, 2007 Date:   January 26, 2007      